Exhibit 10.92

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

2004 SERIES A SENIOR SECURED CONVERTIBLE NOTE DUE APRIL 1, 2009

 

OF

 

VCAMPUS CORPORATION

 

Note No.:       

 

Original Principal Amount: $[118,500 per each whole Unit]

Issuance Date:  March 23, 2004

 

 

 

This note (“Note”) is one of a duly authorized issue of Notes of VCampus
Corporation, a corporation duly organized and existing under the laws of the
State of Delaware (the “Company”), designated as the Company’s 2004 Series A
Senior Secured Convertible Notes Due April 1, 2009 (“Maturity Date”) in an
aggregate principal amount (when taken together with the original principal
amounts of all other Notes) of $2,399,625 (together, the “Notes”).

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of
                                         or its registered assigns or
successors-in-interest (“Holder”) the principal sum of $[118,500 per each whole
unit], together with all accrued but unpaid interest thereon, if any, on the
Maturity Date, to the extent such principal amount and interest has not been
repaid or converted into the Company’s Common Stock, $0.01 par value per share
(the “Common Stock”), in accordance with the terms hereof.  Interest on the
unpaid and unconverted principal balance hereof shall accrue at the rate of
eight percent (8%) per annum from the date of original issuance hereof (the
“Issuance Date”).  Payments on the Note shall be made in accordance with
Section 1 hereof.   Interest on this Note shall accrue daily commencing on the
Issuance Date and shall be computed on the basis of a 360-day year, 30-day
months and actual days elapsed and shall be payable in accordance with Section 1
hereof.  Notwithstanding anything contained herein, this Note shall bear
interest on the due and unpaid Principal Amount from and after the occurrence
and during the continuance of an Event of Default at the rate (the “Default
Rate”) equal to the lower of thirteen percent (13%) per annum or the highest
rate permitted by law.  Unless otherwise agreed or required by applicable law,
payments will be applied first to any unpaid collection costs, then to unpaid
interest and fees and any remaining amount to principal.

 

--------------------------------------------------------------------------------


 

Except as otherwise provided herein, all payments of principal and interest on
this Note shall be made in lawful money of the United States of America by wire
transfer of immediately available funds to such account as the Holder may from
time to time designate by written notice in accordance with the provisions of
this Note or by Company check.    Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Business Day (as defined
below), the same shall instead be due on the next succeeding day which is a
Business Day.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Purchase Agreement dated on or about the Issuance Date pursuant
to which the Notes were originally issued (the “Purchase Agreement”).  For
purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Approved Stock Plan” shall mean any employee benefit plan, stock incentive plan
or other similar plan or arrangement which has been approved by the Board of
Directors of the Company or any authorized committee thereof, pursuant to which
the Company’s securities may be issued to any employee, officer, consultant or
director for services provided to the Company.

 

“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company; (b) there is commenced
against the Company any such case or proceeding that is not dismissed within 60
days after commencement; (c) the Company is adjudicated insolvent or bankrupt or
any order of relief or other order approving any such case or proceeding is
entered; (d) the Company suffers any appointment of any custodian or the like
for it or any substantial part of its property that is not discharged or stayed
within 60 days; (e) the Company makes a general assignment for the benefit of
creditors; (f) the Company fails to pay, or states that it is unable to pay or
is unable to pay, its debts generally as they become due; (g) the Company calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own fifty percent (50%)
or more of the voting power, or corresponding voting equity interests, of the
surviving corporation after such event (including without limitation any “going
private” transaction under Rule 13e-3 promulgated pursuant to the Exchange Act
or tender offer by the Company under Rule 13e-4 promulgated pursuant to the
Exchange Act for twenty percent (20%) or more of the Company’s Common Stock),
(ii) any person (as defined in Section 13(d) of the

 

2

--------------------------------------------------------------------------------


 

Exchange Act), together with its affiliates and associates (as such terms are
defined in Rule 405 under the Act), beneficially owns or is deemed to
beneficially own (as described in Rule 13d-3 under the Exchange Act without
regard to the 60-day exercise period) in excess of fifty percent (50%) of the
Company’s voting power, (iii) there is a replacement of more than one-half of
the members of the Company’s Board of Directors which is not approved by those
individuals who are members of the Company’s Board of Directors on the date
thereof, (iv) in one or a series of related transactions, there is a sale or
transfer of all or substantially all of the assets of the Company, determined on
a consolidated basis, or (v) the Company enters into any agreement providing for
an event set forth in (i), (ii), (iii) or (iv) above.

 

“Conversion Price” shall equal $1.63 (which Conversion Price shall be subject to
adjustment as set forth herein).

 

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.

 

“Effective Date” means the date on which a Registration Statement covering all
the Underlying Shares and other Registrable Securities (as defined in the
Registration Rights Agreement) is declared effective by the SEC.

 

“Effective Registration” shall mean (i) the resale of all Registrable Securities
(as defined in the Registration Rights Agreement) is covered by an effective
registration statement in accordance with the terms of the Registration Rights
Agreement which registration statement is not subject to any suspension or stop
order; (ii) the resale of such Registrable Securities may be effected pursuant
to a current and deliverable prospectus that is not subject at the time to any
blackout or similar circumstance; and (iii) the requisite number of shares of
Common Stock shall have been duly authorized and reserved for issuance as
required by the terms of the Purchase Agreement and this Note.

 

“Excluded Issuances” shall mean shares of Common Stock (a) deemed to have been
issued by the Company in connection with an Approved Stock Plan (regardless of
the applicable exercise or conversion price); (b) deemed to have been issued
upon issuance of the Notes or the Warrants, issued upon conversion of the Notes
or exercise of the Warrants or otherwise issued in connection with the
transactions contemplated in the Purchase Agreement (including any securities of
the Company issued or issuable to the Collateral Agent or any of its affiliates
in connection with consulting services to be provided to the Company);
(c) issued upon exercise of Options or Convertible Securities which are
outstanding on the date immediately preceding the Issuance Date, provided that
such issuance of shares of Common Stock upon exercise of such Options or
Convertible Securities is made pursuant to the terms of such Options or
Convertible Securities in effect on the date immediately preceding the Issuance
Date, such Options or Convertible Securities are not amended after the date
immediately preceding the Issuance Date other than with respect to Options
originally issued pursuant to an Approved Stock Plan and the purchase or
exercise price provided for in any such Options, the additional consideration,
if any, payable upon the issue, conversion, exchange or exercise of any such
Convertible Securities, or the rate at which any Convertible Securities are
convertible into or exchangeable or exercisable for Common Stock does not change
at any time after the Issuance Date; (d) issued to the public pursuant to an
underwritten offering registered pursuant to the Securities Act (but in all
events

 

3

--------------------------------------------------------------------------------


 

excluding offerings pursuant to “equity lines” or similar products); (e) issued
pursuant to a Strategic Financing; or (f) issued or deemed to be issued by the
Company with the prior approval of the Required Holders.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Issuance Date” shall mean the date of this Note.

 

 “Options” shall mean any rights, warrants or options to subscribe for or
purchase common stock or Convertible Securities of the Company.

 

“Payment Date” shall mean the first Trading Day of each January, April, July and
October.  The first Payment Date under this Note shall be the first Trading Day
of July 2004.

 

“Principal Amount” shall refer to (i) the original principal amount of this
Note, plus (ii) all accrued but unpaid interest hereunder and any default
payments owing under the Agreements but not previously paid or added to the
Principal Amount, less (iii) all amounts of principal previously repaid or
converted.

 

“Principal Market” shall mean a principal market or exchange on which the Common
Stock is then listed for trading.

 

“Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.

 

“Required Holders” means the Holders of not less than 50% in aggregate principal
amount of the Notes then outstanding exclusive of any Notes then owned by either
the Company or any of its Affiliates.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shareholder Approval” means the approval of the stockholders of the Company at
a duly convened meeting of stockholders of the Company, for the issuance of all
Securities as defined in the Purchase Agreement, including the issuance of the
Notes.

 

“Strategic Financing” shall mean the issuance of Common Stock or Options or
Convertible Securities of the Company in connection with any acquisition by the
Company, by whatever means, of any business, assets or technologies, or to any
strategic investor, vendor, customer, lease or similar arrangement, the primary
purpose of which is not to raise equity capital.

 

“Trading Day” shall mean a day on which there is trading on the Principal
Market.

 

The following terms and conditions shall apply to this Note:

 

4

--------------------------------------------------------------------------------


 

Section 1.                                            Payments of Principal and
Interest.

 

(a)                                  Interest Only Payments.  On each Payment
Date beginning in July 2004 and continuing through and including April 2005, the
Company shall pay to the Holder all interest accrued but unpaid as of such
Payment Date on the entire Principal Amount of this Note (“Interest Amount”), in
accordance with this Section 1.

 

(b)                                 Quarterly Payments.  On each Payment Date
beginning in July 2005, the Company shall repay one-sixteenth (1/16) of the
original Principal Amount, together with interest accrued but unpaid on that
Payment Date (collectively, “Quarterly Amount”), in accordance with this
Section 1.

 

(c)                                  Cash or Common Stock.  Subject to the terms
hereof, the Company shall have the right to satisfy payment of the Interest
Amount in full on each of the Payment Dates commencing July 2004 and through and
including April 2005 either in cash or in shares of Common Stock (but not
both).  If the Company pays any Interest Amount in cash on a Payment Date, then
on such Payment Date the Company shall pay to the Holder an amount equal to such
Interest Amount in satisfaction of such obligation.  If the Company elects to
pay any Interest Amount in shares of Common Stock, the number of such shares to
be issued for such Payment Date shall be the number determined by dividing (x)
the Interest Amount by (y) the Conversion Price as of such Payment Date.  Such
shares shall be issued and delivered within ten (10) Trading Days following such
Payment Date and shall be duly authorized, validly issued, fully paid,
non-assessable and free and clear of all encumbrances.  If any Holder does not
receive the requisite number of shares of Common Stock in the form required
above within such five Trading Day period, the Holder shall have the option of
either (a) requiring the Company to issue and deliver all or a portion of such
shares of Common Stock, or (b) canceling such election to pay such Interest
Amount in Common Stock (in whole or in part), in which case the Company shall
immediately pay in cash the full such Interest Amount due hereunder or such
portion as the Holder specifies is to be paid in cash instead of Common Stock. 
Except as otherwise provided in this Section 1, all holders of Notes must be
treated the same with respect to such payment of the Interest Amount in shares
of Common Stock.

 

(d)                                 No Payment in Stock.  Notwithstanding
anything to the contrary herein, the Company shall be prohibited from paying the
Interest Amount in shares of Common Stock (and must deliver cash in respect
thereof) on the applicable Payment Date if (i) at any time on or after
October 1, 2004 there fails to exist, on the applicable Payment Date, an
Effective Registration, or (ii) the Company at any time is subject to any
Bankruptcy Event, unless otherwise waived in writing by the Holder in whole or
in part at the Holder’s option.

 

(e)                                  Ownership/Issuance Limitations. 
Notwithstanding anything to the contrary herein, the Company shall be prohibited
from paying the Interest Amount in shares of Common Stock (and must deliver cash
in respect thereof) on the applicable Payment Date to the extent, and only to
the extent, that such payment in shares of Common Stock would result in the
Holder hereof exceeding the limitations contained in Section 10 below.  In such
event, then the Company on the Payment Date shall pay such portion of the
Interest Amount in shares of Common Stock as may be effected without exceeding
such limitations, and at the option of the Holder either the Payment Date for
the balance of the Interest Amount shall be extended until such time as such
stock payment can be made without violating Section 10, or such balance shall be
paid in cash.

 

5

--------------------------------------------------------------------------------


 

(f)                                    Certain Additional Payments by the
Company.  Any payment by the Company to the Holder hereunder, whether for
principal, interest or otherwise, shall not be subject to any deduction,
withholding or offset for any reason whatsoever except to the extent required by
law, and the Company represents that to its best knowledge no deduction,
withholding or offset is so required for any tax or any other reason.

 

(g)                                 Redemption.                             (i) 
In the event of a Change in Control Transaction, the Company may redeem all or
any part of the Note for a redemption price equal to the amount of the Principal
Amount being so redeemed, plus accrued and unpaid interest thereon to the
applicable redemption date.  The Company shall give the Holder written notice of
such redemption under this Section 1(g)(i) not less than ten (10) days prior to
the date fixed for such redemption, in each case specifying such redemption
date, the Principal Amount of the Notes (and accrued and unpaid interest
thereon) to be redeemed and terms of such Change in Control Transaction in
detail.   Upon receipt of such redemption notice, the Holder may convert, in
lieu of such redemption, at any time prior to the date fixed for such
redemption, all or any part of Principal Amount and accrued and unpaid interest
designated by the Company for redemption.

 

(ii)  At any time after the first anniversary date of the Closing Date, the
Company may redeem, from time to time thereafter, all or any part of the Note
for a redemption price equal to 120% of the amount of the Principal Amount being
so redeemed, plus accrued and unpaid interest thereon to the applicable
redemption date.  The Company shall give the Holder written notice of such
redemption under this Section 1(g)(ii) not less than ten (10) days prior to the
date fixed for such redemption, in each case specifying such redemption date and
the Principal Amount of the Note (and accrued and unpaid interest thereon) to be
redeemed.  Upon receipt of such redemption notice, the Holder may convert, in
lieu of such redemption, at any time prior to the date fixed for such
redemption, all or any part of Principal Amount and accrued and unpaid interest
designated by the Company for redemption.

 

Section 2.                                            Senior Position/Subsequent
Debt.  The Notes are and shall be senior to all other indebtedness of the
Company.  So long as any Principal Amount of Notes is outstanding, the Company
shall not directly or indirectly, without the consent of the Required Holders,
incur or permit to exist any indebtedness which is senior to the Notes, or
incur, assume or permit to exist any lien, mortgage, security interest or
encumbrance (other than statutory liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
GAAP shall have been made in respect thereof) on any of its assets, except for
capital leases, financing for equipment and purchase money security interests.

 

Section 3.                                            Conversion.

 

(a)  Conversion Right.  Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder’s
option, at any time, commencing immediately following Shareholder Approval, to
convert the outstanding Principal Amount  under this Note in whole or in part
(provided that in no event shall a conversion pursuant to this Section 3(a) be
for less than the lower of (i) the remaining Principal Amount and

 

6

--------------------------------------------------------------------------------


 

all accrued and unpaid interest, or (ii) $50,000.00) at the then applicable
Conversion Price by delivering to the Company a fully executed notice of
conversion in the form of conversion notice attached hereto as Exhibit A (the
“Conversion Notice”), which may be initially transmitted by facsimile (provided
the original Conversion Notice and this Note is delivered to the Company within
3 Trading Days following such facsimile transmission).  Notwithstanding anything
to the contrary herein, this Note and the outstanding Principal Amount and all
accrued but unpaid interest hereunder shall not be convertible into Common Stock
to the extent that such conversion would result in the Holder hereof exceeding
the limitations contained in, or otherwise violating the provisions of,
Section 10 below.  For clarification purposes, any partial conversions of the
outstanding Principal Amount under this Note pursuant to this Section 3(a) shall
not affect the Company’s obligation to repay the Quarterly Amount as it relates
to the remaining Principal Amount as provided in Section 1 above.

 

(b)  Mandatory Conversion.   Immediately following Shareholder Approval,
$[18,500 per each whole unit] of the Principal Amount of this Note shall
automatically convert into Common Stock at the then applicable Conversion Price
without the necessity or requirement to execute or deliver a Conversion Notice
(the “Mandatory Conversion”).  In the event such Shareholder Approval occurs
prior to September 30, 2004 and the Milestone is not achieved on or before
September 30, 2004, the number of shares issuable upon such Mandatory Conversion
shall be adjusted prospectively as of September 30, 2004 to reflect a Conversion
Price of $1.38 (subject to any adjustments required as of the Mandatory
Conversion Date pursuant to Section 4 hereof) and such Additional Shares shall
be issued and delivered to the Holder on or before October 10, 2004.  The
conversion limitations set forth in Section 10 of this Note shall under no
circumstances limit or prevent the full Mandatory Conversion in accordance with
this Section 3(b).

 

(c)   Common Stock Issuance upon Conversion.

 

(i)             Conversion Date Procedures.  Upon conversion of this Note
pursuant to Section 3(a) above, the outstanding Principal Amount hereunder shall
be converted into such number of fully paid, validly issued and non-assessable
shares of Common Stock, free of any liens, claims and encumbrances  as is
determined by dividing the outstanding Principal Amount being converted by the
Conversion Price.  The date of any Conversion Notice hereunder shall be referred
to herein as the “Conversion Date”.  If a conversion under this Note cannot be
effected in full in accordance with the terms hereof, or if the Holder is
converting less than all of the outstanding Principal Amount hereunder pursuant
to a Conversion Notice, the Company shall promptly deliver to the Holder (but no
later than ten Trading Days after the Conversion Date) a Note (containing the
same terms as the Note herein) for such outstanding Principal Amount as has not
been converted if this Note has been surrendered to the Company for partial
conversion.  The Holder shall surrender this Note to the Company within 3
Trading Days of any conversion, in whole or in part.  The Company shall return a
Note of lesser principal amount, having taken the conversion amount out of the
face amount of the surrender Note, if any.

 

(ii)          Stock Certificates or DWAC.  Providing that an Effective
Registration Statement is effective, or providing the Conversion Notice is dated
more than two (2) years after the Issuance Date (provided the Holder is not then
deemed an affiliate of the Company in the case of reliance on the 2-year holding
period), the Company will deliver to the Holder not later

 

7

--------------------------------------------------------------------------------


 

than five (5) Trading Days after the Conversion Date, a certificate or
certificates which shall be free of restrictive legends and trading
restrictions, representing the number of shares of Common Stock being acquired
upon the conversion of this Note.  In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposit
Withdrawal Agent Commission system (provided that the same time periods herein
as for stock certificates shall apply).  If in the case of any conversion
hereunder, such certificate or certificates are not delivered to or as directed
by the Holder by the fifth Trading Day after the Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return this Note
tendered for conversion.  If the Company fails to deliver to the Holder such
certificate or certificates (or shares through DTC) pursuant to this
Section 3(c) (free of any restrictions on transfer or legends, if such shares
have been registered or if the Note has been held beyond two years from the
Issuance Date) in accordance herewith, prior to the sixth Trading Day after the
Conversion Date (other than by reason of any failure, breach or omission on the
part of Holder or its agent), the Company shall pay to the Holder, in cash, an
amount equal to .25% of the Principal Amount subject to such conversion for each
trading day thereafter until such certificate(s) or shares through DTC are
delivered to the Holder or until the conversation is rescinded by the Holder,
whichever shall first occur.

 

Section 4.                                            Conversion Price
Adjustments.

 

(a)                                  Stock Dividends, Splits and Combinations. 
If the Company, at any time while the Notes are outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then the Conversion Price in effect
immediately prior to such event shall be adjusted to a number equal to such
Conversation Price multiplied by a fraction, the numerator of which shall be the
number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event.  Any adjustment made pursuant to this section shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.

 

(b)                                 Distributions.  If the Company, at any time
while the Notes are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company, then concurrently with
such distributions to holders of Common Stock, the Company shall distribute to
holders of the Notes the amount of such indebtedness, assets, cash or rights or
warrants which the holders of Notes would have received had all their Notes been
converted into

 

8

--------------------------------------------------------------------------------


 

Common Stock at the Conversion Price immediately prior to the record date for
such distribution.

 

(c)                                  Antidilution Adjustment of Conversion Price
upon Issuance of Common Stock.  If and whenever in the period commencing after
the Issuance Date and ending 24 months thereafter (the “Antidilution Period”),
the Company issues or sells, or in accordance with this Section 4 is deemed to
have issued or sold, any shares of Common Stock, with the exception of Excluded
Issuances, for a consideration per share (the “New Securities Issuance Price”)
less than the Conversion Price in effect immediately prior to such time (each
such sale or issuance, a “Dilutive Issuance”), then concurrent with such
Dilutive Issuance, the Conversion Price then in effect shall be reduced to an
amount equal to the New Securities Issuance Price.  If the Company, in the
period following the Antidilution Period and ending upon full payment of the
Note, intends to issue or sell shares for a New Securities Issuance Price which
would result in a Dilutive Issuance (other than Excluded Issuances), it shall
first give notice to the Holder of such intended sale and/or issuance and the
terms thereof, and the Holder shall have the right by giving notice to the
Company within ten (10) days thereafter, to purchase a portion of such
securities under the same terms, which portion shall be based upon the Holder’s
proportionate shareholding of the Company, as if each Holder had converted the
Principal Amount of the then outstanding Notes immediately prior to such sale or
issuance.

 

For purposes of determining the adjusted Conversion Price under this Section 4
during the Antidilution Period, the following shall be applicable:

 

(i)                                     Issuance of Options.  If the Company in
any manner grants or sells any Options (other than Excluded Issuances) and the
lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion, exchange or exercise of any
Convertible Securities issuable upon exercise of such Option is less than the
Conversion Price in effect immediately prior to such Dilutive Issuance, then
such share of Common Stock shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the granting or sale of such
Option for such price per share.  For purposes of this Section 4(c)(i), the
“lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion, exchange or exercise of any
Convertible Securities issuable upon exercise of such Option” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to any one share of Common Stock upon granting or
sale of the Option, upon exercise of the Option and upon conversion, exchange or
exercise of any Convertible Security issuable upon exercise of such Option.  No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such Common Stock or of such Convertible Securities upon the
exercise of such Options or upon the actual issuance of such Common Stock upon
conversion, exchange or exercise of such Convertible Securities.

 

(ii)                                  Issuance of Convertible Securities.  If
the Company in any manner issues or sells any Convertible Securities (other than
Excluded Issuances) and the lowest price per share for which one share of Common
Stock is issuable upon such conversion, exchange or exercise thereof is less
than the Conversion Price in effect immediately prior to such Dilutive Issuance,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance of sale of such
Convertible Securities

 

9

--------------------------------------------------------------------------------


 

for such price per share.  For the purposes of this Section 4(c)(ii), the
“lowest price per share for which one share of Common Stock is issuable upon
such conversion, exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion, exchange or exercise of such
Convertible Security.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such Common Stock upon conversion, exchange or
exercise of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or is to be made pursuant to other provisions
of this Section 6(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

 

(iii)                               Change in Option Price or Rate of
Conversion.  If the purchase or exercise price provided for in any Options, the
additional consideration, if any, payable upon the issue, conversion, exchange
or exercise of any Convertible Securities, or the rate at which any Convertible
Securities are convertible into or exchangeable or exercisable for Common Stock
changes at any time (other than Excluded Issuances, in each case), the
Conversion Price in effect at the time of such change shall be adjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 4(c)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change.  On the expiration of any Option or
Convertible Security not exercised, the applicable Conversion Price then in
effect shall forthwith be increased to the Conversion Price that would have been
in effect at the time of such expiration had such Stock Purchase Rights or
Convertible Securities never been issued.  No adjustment shall be made if such
adjustment would increase the applicable Conversion Price by an amount in excess
of the adjustment originally made to the Conversion Price in respect of the
issue, sale or grant of the applicable Option or Convertible Security. 
Notwithstanding anything to the contrary herein, in no event shall an adjustment
to the Conversion Price be made retroactively with respect to any portion of the
Note converted to Common Stock or repaid in Common Stock prior to the actual
date of the dilutive issuance or change.  In addition, to clarify for purposes
of this Section 4, if an Option or Convertible Security has a price reset or
similar provision that would cause the price to adjust based on a future event
or contingency, then the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion,
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall not become such adjusted price unless and until the happening
of such event or contingency that actually gives effect to the adjustment.

 

(iv)                              Calculation of Consideration Received.  In
case any Option is issued in connection with the issue or sale of other
securities of the Company, together comprising one integrated transaction in
which no specific consideration is allocated to such Options by the parties
thereto, then solely for purposes of this Section 4, the Options will be deemed
to have been issued for a consideration equal to the exercise price of such
Option.  If any Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been

 

10

--------------------------------------------------------------------------------


 

issued or sold for cash, the consideration received therefor will be deemed to
be the gross amount received by the Company therefor.  If any Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of marketable securities, in which case the amount of
consideration received by the Company will be the arithmetic average of the
Closing Sale Prices of such securities during the ten (10) consecutive trading
days ending on the date of receipt of such securities.  The fair value of any
consideration other than cash or securities will be determined jointly by the
Company and Required Holders in good faith.  If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five Business Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser selected by the Company
and the Required Holders.  The determination of such appraiser shall be deemed
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne equally by the Company and the Required Holders.

 

(d)                                 Rounding of Adjustments.  All calculations
under this Section 4 or Section 1 shall be made to the nearest cent or the
nearest 1/100th of a share, as the case may be.

 

(e)                                  Notice of Adjustments.  Whenever any
Conversion Price is adjusted as provided herein, the Company shall promptly
deliver to each holder of the Notes, a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment, provided that any failure to so provide such notice shall not
affect the automatic adjustment hereunder.

 

(f)                                    Change in Control Transactions.  In case
of any Change in Control Transaction, the Holder shall have the right thereafter
to  convert this Note (unless and until the Note has already been redeemed
pursuant to the terms of this Note), in whole or in part, at the then applicable
Conversion Price into the shares of stock and other securities, cash and/or
property receivable upon or deemed to be held by holders of Common Stock
following such Change in Control Transaction, and the Holder shall be entitled
upon such event to receive such amount of securities, cash or property as the
shares of the Common Stock of the Company into which this Note could have been
converted immediately prior to such Change in Control Transaction would have
been entitled if such conversion were permitted, subject to such further
applicable adjustments set forth in this Section 4.  The terms of any such
Change in Control Transaction shall include such terms so as to continue to give
to the Holders the right to receive the amount of securities, cash and/or
property upon any conversion or redemption following such Change in Control
Transaction to which a holder of the number of shares of Common Stock
deliverable upon such conversion would have been entitled in such Change in
Control Transaction, and interest payable hereunder shall be in cash or such new
securities and/or property, at the Holder’s option.  This provision shall
similarly apply to successive reclassifications, consolidations, mergers, sales,
transfers or share exchanges.

 

(g)  Notice of Certain Events.  If:

 

A.                                   the Company shall declare a dividend (or
any other distribution) on its Common Stock; or

 

11

--------------------------------------------------------------------------------


 

B.                                     the Company shall declare a special
nonrecurring cash dividend on or a redemption of its Common Stock; or

 

C.                                     the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights; or

 

D.                                    the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock of the Company, any consolidation or merger to which the Company is a
party, any sale or transfer of all or substantially all of the assets of the
Company, of any compulsory share of exchange whereby the Common Stock is
converted into other securities, cash or property; or

 

E.                                      the Company shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Company,

 

F.                                      the Company shall issue securities
constituting a Dilutive Issuance,

 

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company’s stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, securities
issuance, consolidation, merger, sale, transfer or share exchange is expected to
become effective or close, and the date as of which it is expected that holders
of Common Stock of record shall be entitled to exchange their shares of Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange.

 

Section 5.                                            Reservation and Issuance
of Underlying Securities.  The Company covenants that it will at all times
reserve and keep available out of its authorized and unissued Common Stock
solely for the purpose of issuance upon conversion of this Note (including
repayments in stock), free from preemptive rights or any other actual contingent
purchase rights of persons other than the holders of the Notes, not less than
such number of shares of Common Stock as shall (subject to any additional
requirements of the Company as to reservation of such shares set forth in the
Purchase Agreement) be issuable (taking into account the adjustments under this
Section 4 but without regard to any ownership limitations contained herein) upon
the conversion of this Note hereunder in Common Stock (including repayments in
stock).  The Company covenants that all shares of Common Stock that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable.

 

12

--------------------------------------------------------------------------------


 

Section 6.                                            No Fractions.  Upon a
conversion hereunder the Company shall not be required to issue stock
certificates representing fractions of shares of Common Stock, but may if
otherwise permitted, make a cash payment in respect of any final fraction of a
share based on the closing price of a share of Common Stock at such time.  If
the Company elects not, or is unable, to make such a cash payment, the Holder
shall be entitled to receive, in lieu of the final fraction of a share, one
whole share of Common Stock.

 

Section 7.                                            Charges, Taxes and
Expenses.  Issuance of certificates for shares of Common Stock upon the
conversion of this Note (including repayment in stock) shall be made without
charge to the holder hereof for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder or in such name or names as may be directed by the
Holder; provided, however, that in the event certificates for shares of Common
Stock are to be issued in a name other than the name of the Holder, this Note
when surrendered for conversion shall be accompanied by an assignment form; and
provided further, that the Company shall not be required to pay any tax or taxes
which may be payable in respect of any such transfer.

 

Section 8.                                            Cancellation.  After all
of the Principal Amount (including accrued but unpaid interest and default
payments at any time owed on this Note) have been paid in full or converted into
Common Stock, this Note shall automatically be deemed canceled and the Holder
shall promptly surrender the Note to the Company at the Company’s principal
executive offices.

 

Section 9.                                            Notices Procedures.  Any
and all notices or other communications or deliveries to be provided by the
Holder hereunder, including, without limitation, any Conversion Notice, shall be
in writing and delivered personally, by confirmed facsimile, or by a nationally
recognized overnight courier service to the Company at the facsimile telephone
number or address of the principal place of business of the Company as set forth
in the Purchase Agreement.  Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or by a nationally recognized overnight
courier service addressed to the Holder at the facsimile telephone number or
address of the Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder.  Any notice or other communication or deliveries
hereunder shall be deemed delivered (i) upon receipt, when delivered personally,
(ii) when sent by facsimile, upon receipt if received on a Business Day prior to
5:00 p.m. (Eastern Time), or on the first Business Day following such receipt if
received on a Business Day after 5:00 p.m. (Eastern Time) or (iii) upon receipt,
when deposited with a nationally recognized overnight courier service.

 

Section 10.                                      Conversion Limitations.

 

9.9% Limitation.  Notwithstanding anything to the contrary contained herein, the
number of shares of Common Stock that may be acquired by the Holder upon any
conversion pursuant to the terms hereof, other than the Mandatory Conversion
(which shall be given effect regardless of the limits otherwise imposed by this
Section 10, unless waived in writing by the Company) shall not exceed a number
that, when added to the total number of shares of Common Stock deemed
beneficially owned by such Holder (other than by virtue of the ownership of

 

13

--------------------------------------------------------------------------------


 

securities or rights to acquire securities (including the Notes and Warrants)
that have limitations on the Holder’s right to convert, exercise or purchase
similar to the limitation set forth herein), together with all shares of Common
Stock deemed beneficially owned at such time (other than by virtue of the
ownership of securities or rights to acquire securities that have limitations on
the right to convert, exercise or purchase similar to the limitation set forth
herein) by the holder’s “affiliates” at such time (as defined in Rule 144 of the
Act) (“Aggregation Parties”) that would be aggregated for purposes of
determining whether a group under Section 13(d) of the Securities Exchange Act
of 1934 as amended, exists, would exceed 9.9% of the total issued and
outstanding shares of the Common Stock (the “Restricted Ownership Percentage”),
unless, at the time such additional shares of Common Stock may be acquired by
the Holder upon any conversion pursuant to the terms hereof, Holder has already
exceeded the Restricted Ownership Percentage.  Each holder shall have the right
(w) at any time and from time to time to reduce its Restricted Ownership
Percentage immediately upon notice to the Company and (x) (subject to waiver) at
any time and from time to time, to increase its Restricted Ownership Percentage
immediately in the event of the announcement as pending or planned, of a Change
in Control Transaction.

 

Section 11.                                      Defaults and Remedies.

 

(a)                                  Events of
Default.                                                An “Event of Default”
is:  (i) a default in payment of any amount due hereunder which default
continues uncured for more than 5 Trading Days after the due date thereof; (ii)
a default in the timely issuance of Underlying Shares upon and in accordance
with terms hereof, within ten Trading Days following a Conversion Date; (iii)
failure by the Company for ten Trading Days after written notice has been
received by the Company to comply with any material provision of any of the
Notes, the Purchase Agreement, the Registration Rights Agreement, the Security
Agreement, any other Security Document or the Warrants (including without
limitation the failure to issue the requisite number of shares of Common Stock
upon conversion hereof and the failure to redeem Notes upon the Holder’s request
following a Change in Control Transaction); (iv) a material breach by the
Company of its covenants, representations or warranties in the Purchase
Agreement, Registration Rights Agreement, the Security Agreement, any other
Security Document or Warrants that remains uncured 10 Trading Days following
receipt by the Company of written notice of such breach; (v) if the Company is
subject to any Bankruptcy Event; (vi) a violation of section 2 hereof; or (vii)
in the event Shareholder Approval shall not have occurred on or before June 1,
2004, provided in the event the SEC shall have elected to review the Company’s
submission regarding such Shareholder Approval, the foregoing date shall be
August 1, 2004.

 

(b)                                
Remedies.                                          If an Event of Default occurs
and is continuing with respect to any of the Notes, the Required Holders may
declare all of the then outstanding Principal Amount of this Note and all other
Notes held by the Holders, including any interest due thereon, to be due and
payable immediately (“Event of Acceleration”).  The Company shall pay interest
on such amount in cash at the Default Rate to the Holder if such amount is not
paid within 7 Trading Days thereafter.  The remedies under this Note shall be
cumulative.

 

Section 12.                                      General.

 

(a)                                  Payment of Expenses.  The Company agrees to
pay all reasonable, documented charges and expenses, including attorneys’ fees
and expenses, which may be

 

14

--------------------------------------------------------------------------------


 

incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.

 

(b)                                 Savings Clause.  In case any provision of
this Note is held by a court of competent jurisdiction to be excessive in scope
or otherwise invalid or unenforceable, such provision shall be adjusted rather
than voided, if possible, so that it is enforceable to the maximum extent
possible, and the validity and enforceability of the remaining provisions of
this Note will not in any way be affected or impaired thereby.  In no event
shall the amount of interest paid hereunder exceed the maximum rate of interest
on the unpaid principal balance hereof allowable by applicable law.  If any sum
is collected in excess of the applicable maximum rate, the excess collected
shall be applied to reduce the principal debt.  If the interest actually
collected hereunder is still in excess of the applicable maximum rate, the
interest rate shall be reduced so as not to exceed the maximum allowable under
law.

 

(c)                                  Amendment.  Neither this Note nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument signed by the Company and the Holder, provided, this Note and all the
other Notes issued pursuant to the Purchase Agreement (but not less than all
such Notes outstanding) may be amended from time to time upon the written
consent of the Company and the Required Holders.

 

(d)                                 Assignment, etc.  The Holder may assign or
transfer this Note to any transferee (other than to competitors or vendors of
the Company).  The Holder shall notify the Company of any such assignment or
transfer promptly.  This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and 
assigns.

 

(e)                                  No Waiver.  No failure on the part of the
Holder to exercise, and no delay in exercising any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by the Holder of any right, remedy or power hereunder preclude any
other or future exercise of any other right, remedy or power.  Each and every
right, remedy or power hereby granted to the Holder or allowed it by law or
other agreement shall be cumulative and not exclusive of any other, and may be
exercised by the Holder from time to time.

 

(f)                                    Governing Law; Jurisdiction.

 

(i)                                     Governing Law.  This note will be
governed by and construed in accordance with the laws of the State of New York
without regard to any conflicts of laws provisions thereof that would otherwise
require the application of the law of any other jurisdiction.

 

(ii)                                  No Jury Trial.  The Company hereto
knowingly and voluntarily waives any and all rights it may have to a trial by
jury with respect to any litigation based on, or arising out of, under, or in
connection with, this Note.

 

(g)                                 Replacement Notes.  This Note may be
exchanged by Holder at any time and from time to time for a Note or Notes with
different denominations representing an equal aggregate outstanding Principal
Amount, as reasonably requested by Holder, upon surrendering the same.  No
service charge will be made for the first such registration or exchange;
thereafter, the Holder shall reimburse the Company for its reasonable document
fees and expenses (including transfer agent and legal fees and expenses).  In
the event that Holder notifies the Company that this Note has been lost, stolen
or destroyed, a replacement Note identical in all respects to the original Note
(except for registration number and Principal Amount, if different than that
shown on the original Note), shall be issued to the Holder, provided that the
Holder executes and delivers to the Company an agreement reasonably satisfactory
to the Company to indemnify the Company from any loss incurred by it in
connection with the Note.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.

 

 

VCampus Corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Attest:

 

 

 

 

 

Sign:

 

 

 

Print Name:

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder

in order to convert a Note)

 

Re:                               Note (this “Note”) issued by VCampus
Corporation to                                     on or about  March       ,
2004 in the original principal amount of $[118,500 per each whole unit].

 

The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.01 par value per share (the “Common Stock”), of VCampus
Corporation (the “Company”) according to the conditions hereof, as of the date
written below.  If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

Conversion information:

 

 

Date to Effect Conversion

 

 

 

 

 

Aggregate Principal Amount of Note Being Converted

 

 

 

 

 

Number of Shares of Common Stock to be Issued

 

 

 

 

 

Applicable Conversion Price

 

 

 

 

 

Signature

 

 

 

 

 

Name

 

 

 

 

 

Address

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REPAYMENT ELECTION NOTICE

 

 

To:

[Holder at Holder’s Address]

 

 

Date:

 

 

 

 

Pursuant to Section 1 of Note No.           of VCampus Corporation  issued to
you (or your assignor or predecessor-in-interest) on March 23, 2004, we hereby
notify you that we are irrevocably electing to repay the outstanding Interest
Amount (as defined in the Note) due on the Payment Date (as defined in the Note)
which occurs on                        , 200    (check one):

 

 

o

In full in cash on such Payment Date.

 

 

 

 

o

In full in shares of the Company’s Common Stock within ten (10)

 

 

Trading Days following such Payment Date.

 

 

 

VCampus Corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------